DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Terminal Disclaimer filed on 01/06/2022 
This is a CON of 16/541,815 which is now a PAT 10,972,666, which is a CON of 15/959,951 which is a PAT 10,425585, which is a CON of 15/373,032 which is now a PAT 9,979,888 which is a CON of 14/643,414 which is now a PAT 9,547,216

Response to Arguments
Applicant's arguments, Amendments and Terminal Disclaimer filed on 01/06/2022 have been fully considered and persuasive.  In view of the Amendments and Terminal Disclaimer filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-19 and 21-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
1 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a lens moving unit as recited in “a cover member disposed on the base and comprising an upper plate and a lateral wall extending from the upper plate; 
a bobbin disposed in the cover member; 
a driving magnet disposed on the cover member; 
a coil disposed on the bobbin and facing the driving magnet; 
a lower elastic member connecting the bobbin and the base; 
a sensing magnet and a correction magnet disposed on the bobbin and opposite to each other; 
a position detection sensor disposed on the circuit substrate and configured to detect the sensing magnet, 
wherein the lower elastic member comprises first and second springs spaced apart from each other, 
wherein the first spring electrically connects one end of the coil and the substrate, and wherein the second spring electrically connects an other end of the coil and the substrate” as combined with other limitations in claim 1. 

Regarding independent claim 18 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a lens moving unit as recited in “a cover 
a bobbin disposed in the cover member; 
a driving magnet disposed on the cover member; 
a coil disposed on the bobbin and facing the driving magnet; 
a lower elastic member connecting the bobbin and the base; 
a sensing magnet and a correction magnet disposed on the bobbin; 
a circuit substrate disposed on the lateral wall of the cover member; and
a position detection sensor disposed on the circuit substrate and configured to detect the sensing magnet, 
wherein the lower elastic member electrically connects the coil and the circuit substrate,
wherein the correction magnet is disposed opposite to the sensing magnet in a first direction perpendicular to an optical axis, and
wherein the correction magnet is not overlapped with the driving magnet in the first direction and a second direction to the optical axis” as combined with other limitations in claim 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 28, 2022